Citation Nr: 0603247	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability, 
jungle rot of the feet and groin area, claimed as secondary 
to herbicide exposure. 

2.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure. 

3.  Entitlement to service connection for dental problems 
claimed as secondary to odontogenic keratocyst, left 
mandible, postoperative. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran's verified active service was from January 1966 
to January 1986.

This appeal arises from January 2003 and February 2003 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

The Board notes that the original appeal included the issue 
of service connection for odontogenic keratocyst, left 
mandible, postoperative.  However, this issue was granted in 
an August 2004 rating decision and therefore, service 
connection for odontogenic keratocyst, left mandible, 
postoperative, is no longer on appeal.

The issue of dental problems, claimed as secondary to 
odontogenic keratocyst, left mandible, postoperative is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The record does not contain diagnoses of chloracne or skin 
disability, to include jungle rot of the feet and groin 
areas.


CONCLUSIONS OF LAW

1.  Chloracne, which is claimed secondary to herbicide 
exposure, was not incurred or aggravated during active 
service, nor may be presumed to have been incurred within.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).  

2.  Skin disability, jungle rot of the feet and groin area, 
which is claimed secondary to herbicide exposure, was not 
incurred or aggravated during active service, nor may be 
presumed to have been incurred within.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued two VCAA letters dated in July 2004 and October 
2004.  VA fully notified the veteran of what is required to 
substantiate his claim in the VCAA letters.  Together, the 
VCAA letters, the August 2003 statement of the case (SOC), 
and October 2004 supplemental statement of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is therefore the Board's conclusion that despite not 
receiving proper notification prior to the initial rating 
determination, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA treatment records, including 
numerous VA evaluations, private medical records,  and 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  As there is no current diagnosis of record of 
chloracne or a skin disability to include jungle rot of the 
feet and groin, the Board does not find that an examination 
is necessary to decide the claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran contends that he has chloracne and a skin 
disability in the form of jungle rot of the feet and groin 
area due to herbicide exposure, and thus is entitled to 
service connection.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that on December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on  
January 9, 1962, and ending on May 7, 1975, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
PCT; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Here, the Board acknowledges that the veteran had "Service 
in the Republic of Vietnam" and therefore, herbicide 
exposure is presumed.  However, there is no competent medical 
evidence demonstrating that the veteran has either chloracne 
or a skin disability in the form of jungle rot.  VA 
examination in April 1986 noted that the skin was clear 
without rashes.  No diagnosis was given.  

In addition, VA medical records over the past few years, 
including the numerous physical evaluations, failed to note 
any diagnosis of chloracne or any chronic skin disability.  
The only notation of a skin problem was in an April 2003 
podiatric report, when the examiner indicated that the 
veteran was wearing orthotics in boots and had a prior fungus 
problem in the nails that had cleared up.  No further 
treatment was shown in the records.  A May 2003 physical 
evaluation of the skin revealed normal findings.  Based on 
these findings, it is clear that the fungus problem was acute 
in nature and was not chronic in nature.  

Although the veteran contends that he has chloracne and a 
skin disability in the form of jungle rot, review of the 
evidence does not show a diagnosis for either disease.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As there is no competent evidence of record of a diagnosis of 
chloracne or skin disability in the form of jungle rot, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection.  Since 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
service connections for chloracne and skin disability in the 
form of jungle rot are denied.


ORDER

Entitlement to service connection for chloracne, as secondary 
to herbicide exposure, is denied. 

Entitlement to service connection for skin disability, jungle 
rot of the feet and groin area, is denied.  




REMAND

A remand for further development is required in the service 
connection claim for dental problems claimed as secondary to 
odontogenic keratocyst, left mandible, postoperative.  VA 
examination report dated in May 2004 included examination of 
the veteran and indicated that his odontogenic keratocyst, 
left mandible, was present in service.  However, there was no 
etiological opinion provided as to whether veteran's 
additional dental problems, if any, were related to his 
odontogenic keratocyst disability.  An etiological opinion is 
required before adjudication on the merits.  38 C.F.R. 
§ 3.159 (2005).   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.	The AMC/RO should obtain a VA 
etiological to
determine the nature, extent, and 
etiology of the veteran's additional 
dental problems, if any.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.  
First, the examiner should determine 
whether the veteran has additional dental 
problems that are different from 
odontogenic keratocyst of the left 
mandible.  If the veteran has additional 
dental problems, the examiner is asked to 
determine whether it is as least as 
likely as not that such additional dental 
problems are related to his odontogenic 
keratocyst.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the new evidence and re-
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


